DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 are is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ishihara (US 2017/0127517).
Regarding claim 1, Ishihara, figure 1, discloses a package substrate, comprising: a conductive layer (113) in a dielectric (104); a first trace and a first via pad of the conductive layer having a first thickness (110); a second trace and a second via pad of the conductive layer having a second thickness (109), wherein the second thickness of the second trace and the second via pad is greater than the first thickness of the first trace and the first via pad (see figure), and wherein the dielectric includes a first via opening exposing the first via pad, and the dielectric includes a second via opening exposing the second via pad (see figure). 

 Claim(s) 1 are is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ohsumi (US 2010/0071950, hereafter Ohsumi2).
Regarding claim 1, Ohsumi2, figure 1, discloses a package substrate, comprising: a conductive layer (layer forming elements 2b, 2B, the upper one) in a dielectric (3); a first trace and a first via pad of the conductive layer having a first thickness (the pas on both the sides of the figure, 2b, 2B); a second trace and a second via pad of the conductive layer having a second thickness (the pads in the center of the figure, not labelled), wherein the second thickness of the second trace and the second via pad is greater than the first thickness of the first trace and the first via pad (see figure), and wherein the dielectric includes a first via opening exposing the first via pad, and the dielectric includes a second via opening exposing the second via pad (see figure).
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohsumi (US 7,834,277) in view of Ishihara (US 2017/0127517), as applied above, and Ohsumi (US 2010/0071950, hereafter Ohsumi2), as applied above.
Regarding claim 1, Ohsumi, figure 1, discloses a package substrate, comprising: a conductive layer (conductive layer forming elements 22, 14) in a dielectric (20); a first trace and a first via pad (14a) of the conductive layer having a first thickness (see figure, thickness of 14a); a second trace and a second via pad (22) of the conductive layer having a second thickness (see figure, thickness with 14b and 16), wherein the second thickness of the second trace and the second via pad is greater than the first thickness of the first trace and the first via pad (see figure), and wherein the dielectric includes a second via opening exposing the second via pad (see figure), but does not disclose the dielectric included a first via opening exposing the first via pad. 
However, providing a via opening on the first via pad for necessary interconnection is old and known in the art.
Ishihara, figure 1, discloses a package substrate with a conductive layer (113), a dielectric (104), and a  first trace and a first via pad (110), and a second trace and a second via pad (109), with the thickness of the second trace and second via pad greater than that of the first trace and first via pad (see figure). Ishihara further discloses the dielectric further includes a first via opening exposing the first via pad and the dielectric includes  a second via opening exposing the second via pad (see figure).
Ohsumi2, figure 1, discloses a package substrate with a dielectric layer (3), and a  first trace and a first via pad (pad and trace on both the sides of the figure, around the central portion in figure 2,), and a second trace and a second via pad (pad and trace in the central portion, see detail in figure 2), with the thickness of the second trace and second via pad greater than that of the first trace and first via pad (see figure). Ohsumi2 further discloses the dielectric further includes a first via opening exposing the first via pad and the dielectric includes  a second via opening exposing the second via pad (see figure).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate of Ohsumi with the dielectric included a first via opening exposing the first via pad, as taught by Ishihara, and Ohsumi, in order to have necessary interconnection.

Regarding claim 2, the modified substrate of Ohsumi further discloses wherein the dielectric includes a first dielectric thickness (thickness of the dielectric above 14a) and a second dielectric thickness (thickness of the dielectric above 16).

Regarding claim 4, the modified substrate of Ohsumi further discloses wherein the first dielectric thickness is defined by a top surface of the dielectric and top surfaces of the first trace and the first via pad, and wherein the second dielectric thickness is defined by the top surface of the dielectric and top surfaces of the second trace and the second via pad (see figure). 

Regarding claim 5, the modified substrate of Ohsumi further discloses wherein the second dielectric thickness is less than the first dielectric thickness (see figure).

Regarding claim 6, the modified substrate of Ohsumi further discloses wherein the top surface of the second trace is above the top surface of the first trace (see figure). 

Regarding claim 7, the modified substrate of Ohsumi further discloses wherein the top surface of the second via pad is above the top surface of the first via pad (see figure).
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified substrate of Ohsumi, as applied to claim 1 above, and further in view of Lee (US 10,181,431).
Regarding claim 3, Ohsumi further discloses a first conductive layer (layer forming traces on the bottom of element 12) in a first dielectric (first dielectric comprising element 12 and 20, on the bottom of 12, not labeled in the figure), wherein the dielectric is disposed on the first dielectric (see figure), and wherein the conductive layer is disposed on the first dielectric (see); and via pads of the first conductive layer in the first dielectric (see figure), wherein the one via couple the via pad of the first conductive layer to the second via pad of the conductive layer. 
Ohsumi does not discloses other via with on the other via pad (other than the one via explained above) on the via pads (other than the one with via explained as above). Ohsumi only discloses one via pad with via.
Lee, figure 1, discloses a substrate with a first conductive layer (conductive layer 110 in the bottom dielectric layer 114) in a first dielectric (114), wherein a dielectric (102) is formed on the first dielectric. Lee further discloses vias (112) and via pads (104b on the right in the figure, and one on the left most including element106, not labeled, having a greater thickness), with the vias couple the via pads of the first conductive layer to the first and second via of the conductive layer.
Additionally, Ishihara, as applied to claim 1 above, discloses a first conductive layer (layer forming elements 103), and first dielectric layer (102), and the dielectric (104) disposed on the first dielectric (102), and via in the layer 102 connected to a first  via pad, and a second via pad on the upper surface of the dielectric (104).
Ohsumi2, as applied to claim 1 above, discloses a first conductive layer (layer forming elements 2b) in a first dielectric layer formed on the dielectric layer (3), and the via formed in the first dielectric connected the via pads formed in the dielectric layer.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate of Ohsumi with other via with the other via on the via pads, as taught by Lee, Ishihara, and Ohsumi2, in order to increase  the interconnection density.

Regarding claim 8, the modified substrate of Ohsumi further discloses a third via having a third thickness disposed on the first via pad having the first thickness, wherein the third via is disposed in the dielectric (not disclosed but obvious as disclosed by Lee, vias in the element 114 on the bottom, in order to have increased via connection); and a fourth via having a fourth thickness disposed on the second via pad having the second thickness (see figure opening in element 20), wherein the fourth via is disposed in the dielectric, wherein the third thickness is greater than the fourth thickness (obvious in view of the different the thickness of the via pads), wherein the third and fourth vias are tapered vias (see figure, disclosed by Lee), wherein a bottom surface of the fourth via is above a bottom surface of the third via, and wherein the fourth thickness of the fourth via in the dielectric is less than a thickness of the vias in the first dielectric (obvious in view of the different thickness of the via pads).





    PNG
    media_image1.png
    467
    516
    media_image1.png
    Greyscale
(ANNOTATED)

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furuichi (US 2012/0234589), figure 1, discloses a substrate with conductive layer (layer forming pads 35, and M, with the M having greater thickness than that of 35) in a dielectric layer (120). Furuichi further discloses a first dielectric (14), and a first conductive layer (layer forming element 15), with via (15a) connecting to pads 35      and M.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / November 3, 2022